Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 19-35 are pending and examined on merits in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 26 and 32 recites the term “electrophilic center type” and “nucleophilic center type”. The term “type” including the recitation “electrophilic center type” and “nucleophilic center type” has not been clearly defined or described in the specification and the term “type” is a subjective term which do provide a clear meets and bounds. It is not clear as to whether “electrophilic center type” is intended for a group having an electrophilic center or a group that looks similar to an electrophilic center (type) but the group not actually have a electrophilic center. Moreover, it is not clear what to of 
Claim 19 recites “number of carbon atoms different from 6” in line 11. It is unclear what carbon atoms are intended to encompass by the recitation “different from 6”. “Different from 6” does not provide a clear indication with regard to what carbon atom are intended to include for Y.
Claim 19 recites “the later responds to the following general formula (II)”. It is unclear what is intended to include in the claim by the recitation “the latter responds”? Is this intended for a Y group  that reacts/responds to the formula (II)? This recitation is confusing and makes the claim vague and indefinite.
Claims 33 and 35 recite “at least one binding partner of folate(s)”.  Folate (Folic acid) has a structure 
    PNG
    media_image1.png
    97
    266
    media_image1.png
    Greyscale
 and it is unclear what other compounds are intended to encompass by the term “folates” and so the binding partners for the corresponding intended compounds. Does the term “folates” is intended to encompass various folate derivatives? If this is what is intended by “folates”, is the claim intended to encompass various binding partners each directed to various folate derivatives in the kit composition and so does various antibodies (see claim 35) directed to the various folate derivatives.
Claim 31 recites “leaving group other than an -OH- group”. It is unclear what group/groups are intended by the recitation “other than -OH- group”? There are three groups claimed for (L)-Gp in claim 26, which are -OH, NH-(CH2)m-COOH and 
    PNG
    media_image2.png
    165
    192
    media_image2.png
    Greyscale
. Is Applicant intended to claim NH-(CH2)m-COOH or 
    PNG
    media_image2.png
    165
    192
    media_image2.png
    Greyscale
 by the recitation “other than -OH group ? If so, the claim should clearly recite so to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 as amended are directed to a kit comprising at least one binding partner (not that at least encompass one to many) that binds to folates and folates receptors and at least one folate derivative according to claim 19. The term “folate” represents a compound having the formula 
    PNG
    media_image1.png
    97
    266
    media_image1.png
    Greyscale
 but however, the term “folates” have not been clearly defined or described in the specification and the term “folates” is considered for the examination purpose as encompassing various folate derivatives. The recitation “a receptor thereof” has not been clearly defined and it may be intended to encompass receptor (binding partners?) for the folate derivatives. Moreover, there are three types of folate receptor known such as folate receptors (FRs), reduced folate carrier (RFC) and protein-couple folate transporter (PCFT) and thus as claimed, the kit, beside the various folate derivatives, encompasses various receptors (the three types of receptors and various other receptors for various folate derivatives) or various binding partners directed to the various folate derivatives in the kit. Moreover, as claimed in claim 35, the antibody encompasses various distinct antibodies directed to various folate derivatives. However, as claimed in claim 33, the binding partner may be various types of compounds including small molecule compounds, antibodies, proteinaceous binding molecules, receptors and other.

Applicants only disclosed monoclonal antibody from clone P8CSE4 against a folate and disclosure of a single monoclonal antibody is not representative of the enormous numbers of antibodies not yet disclosed for the various folate derivatives. Although screening applications are well known in the art to identify binding antibodies, screening is only a wish or plan for the future invention of undiscovered, unknown antibodies (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention).  A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional 
The instant claims attempt to claim, in the kit composition, every antibody that binds to various folate derivatives and every receptors that binds to various folate derivative.  However, the specification has not disclosed a common/shared structure among the antibodies having the claimed binding function to the various folate derivatives. Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The instant specification does not describe sufficient representative examples to support the full scope of the claims. The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  By disclosing only one monoclonal antibody against a folate, the specification does not describe representative example and does not provide support for the full scope of the claimed antibody in the kit to the enormous number of folate derivative encompassed by “folates”. A single or a few monoclonal antibody does not reasonably predict the structure of any and all other antibodies and monoclonal antibodies yet to be made and discovered. 
Therefore, the specification failed to disclose a representative number of species falling within the scope of the claimed genus and failed to disclose structural features common to the members of the claimed genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plante et al (JBC 1967, hereinafter “Plante”).
In regards to claims 1 and 24 and 25, Plante discloses various analogues of folic acid and tested as substrates for dihydrofolate reductase. Plante discloses analogs 

    PNG
    media_image3.png
    152
    449
    media_image3.png
    Greyscale
 and

    PNG
    media_image4.png
    161
    423
    media_image4.png
    Greyscale
(see Table 1 on page 1469). The structure of the above disclosed compound is also shown STN structure search result (L4 ANSWER 14 OF 19; CAPLUS; Assession No: 1967:72707; Document No. 66:72707).
The above compounds reads on the folate derivative of formula (I) of claim 19 when X is a linear aliphatic chain containing from 2 to 10 carbon atoms, Y is selected 2-CH2)- structure and the Y (i.e. the -COOH, i.e.  
    PNG
    media_image5.png
    84
    75
    media_image5.png
    Greyscale
) corresponds to formula (II) when (L) is a direct bond and Gp is OH and the above folate derivative is different from the NSP-DMAE-HD-pteroate represented by formula (A).
In regards to claims 20-23, as disclosed in the above compounds, the compounds comprises two carbon hydrocarbon chain -CH2-CH2- and there carbon hydrocarbon chain -CH2-CH2-CH2, which anticipates the hydrocarbon chain ranges as claimed in claims 20-22 and the hydrocarbon chain -CH2-CH2- and -CH2-CH2-CH2- are saturated, which reads on claim 23.
In regards to claim 26, as described above, the  
    PNG
    media_image5.png
    84
    75
    media_image5.png
    Greyscale
 group of the above compounds corresponds to formula (II) when (L) is a direct bond and Gp is OH i.e. (L)-Gp is OH.
In regards to claims 27 and 28, the claims do not select a particular group from claim 26 but defines some of the group in the Markush and thus is not limited to a particular L-Gp group and thus are anticipated on the basis of anticipation of claim 26. 

    PNG
    media_image5.png
    84
    75
    media_image5.png
    Greyscale
 group of the above compounds corresponds to (L)-Gp is OH.
In regards to claim 30, the claim does not select a particular group from claim 29 but defines some of the compounds in the Markush group and thus is not limited to a particular L-Gp group and thus are anticipated on the basis of anticipation of claim 29. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-30, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Plante et al (JBC 1967, hereinafter “Plante”).
		Plante has been described above disclosing various folate derivatives that anticipates the folate derivatives of claims 19-30 of instant application.
		In regards to claims 33, Plante does not disclose a kit comprising at least one of the folate derivatives and a binding partner for a folate.
However, Plante discloses methods of utilizing the folate derivatives for providing dihydrofolate derivatives and testing the dihydrofolate derivatives as substrates for dihydrofolate reductase.
st col), various analysis steps including utilizing a calibration means would be within the purview of one of ordinary skilled in the art. 
Claims 19-25 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al (International Journal of Pharmaceutics 2011, hereinafter “Jain”).
In regards to claims 1 and 24 and 25, Jain discloses pteroate derivative having the structure

    PNG
    media_image6.png
    147
    318
    media_image6.png
    Greyscale
 and the structure is very similar the folate derivative of formula (I) of claim 19 when X is a linear aliphatic chain containing 
Jain discloses primary amine and X comprises hydrocarbon chain with 6 carbon atom, but however does not teach hydrocarbon chain with 5 carbon atom (i.e. different from hydrocarbon chain of 6 carbon atom). However, hydrocarbon chain length of 5 carbon atom or 4 carbon atom are chain homologs differ by only one methylene (-CH2-) or two methylene groups would be expected to have very similar properties and would be considered obvious because homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
In regards to claims 20, as disclosed in the above compounds, the compounds comprises six carbon hydrocarbon chain -CH2-CH2-CH2-CH2-CH2-CH2- and which anticipates the hydrocarbon chain ranges from 2-7.
In regards to claims 21 and 22, as described above, Jain discloses hydrocarbon chain length of 6 carbon atom and claims 21 and 22 discloses hydrocarbon chain length of 5 carbon atom and they are chain homologs and are very similar, differ by only one methylene (-CH2-) group and are expected to have very similar properties and would be considered obvious because homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
In regards to claim 23, the compounds comprises six carbon hydrocarbon chain -CH2-CH2-CH2-CH2-CH2-CH2-, which is saturated.
In regards to claim 24 and 25, as described above, Y is Jain discloses Y is amine group, which is suitable to allow the formation of an amide bond between the amine group and a functional group (e.g. carboxylic group) carried by a separate molecule M.
In regards to claim 32, Jain discloses primary amine but however, it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results or that hydrogen and methyl are deemed obvious variants. For example, it is obvious to prepare a -NHMe containing compound when the art teaches a –NMe2 containing compound with a reasonable expectation of success.  Specifically, a –NHMe and –NMe2 are considered homologues and are obvious absent unexpected results.  In In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.9,926,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claim 19-35 as claimed are obvious for the conjugate compounds disclosed in the process claims 1-14 of US patent ‘323. Claim 1 of US patent ‘323 disclosed a conjugate wherein Y’ is a carbonyl containing linker -C(O)R1- linked to M wherein R1 is NH. The reactive group for the Y’ before the linkage has not been disclosed in the claim but however, M has been disclosed as protein markers, as for example HRP, alkaline phosphatase or galactosidase (claim 14) and one of ordinary skilled in the art from the carbonyl containing linkage of Y’ having a structure -C(O)NH-  , can easily envisage common reactive groups carboxyl for linking to amino of proteins . 
		In regards to kit claims 33-35, US patent ‘323 discloses process of detection utilizing binding partners, and since a method has been establish, compiling the various method components in a kit for convenience and assay performance would be obvious and within the purview of one of ordinary skilled in the art.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,640,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claim 19-35 as claimed are obvious for the conjugate compounds disclosed in claims 1-18 of US patent ‘323. Claim 1 pf US patent ‘505 disclosed a conjugate wherein Y’ is a carbonyl containing linker -C(O)R1- linked to M wherein R1 is NH. The reactive group for the Y’ before the linkage has not been disclosed in the claim but however, M has been disclosed as protein markers, as for example HRP, alkaline phosphatase or galactosidase (claim 9) and one of ordinary skilled in the art from the carbonyl containing linkage of Y’ wherein R1 is NH, can easily envisage common reactive groups carboxyl for linking to amino group of proteins with the expectation of providing amide linkage having the carbonyl group and amine group (i.e. -C(O)NH-). One of ordinary skilled in the art may also easily envisage activating the carboxylic group to a common activating group such as NHS group for efficiently reacting to amine group of proteins. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641